Citation Nr: 1534209	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability to include hypertension and coronary artery disease.

2.  Entitlement to service connection for allergies with sinusitis and throat problems.

3.  Entitlement to service connection for an organic brain syndrome with memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to February 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 1989 and July 2008 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a claim for service connection for allergies with sinusitis and throat problems and denied service connection for hypertension and organic brain syndrome with memory loss.  

Service connection for allergies and sinusitis with throat problems was initially denied in a July 1989 rating decision.  Correspondence was received from the Veteran in August 1989, which the Board has liberally interpreted as a notice of disagreement with the prior July 1989 decision.  Therefore, the claim for allergies with sinusitis and throat problems has been recharacterized as a claim for service connection rather than a claim to reopen as shown on the title page.

The issue of entitlement to service connection for hypertension has also been recharacterized as shown on the title page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


REMAND

Further development is necessary prior to adjudication of the claims.  

Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for allergies with sinusitis and throat problems, the record reflects that the Veteran has a current disability, allergic chronic rhinosinusitis.  Service treatment records show complaints and treatment for sinus and throat symptoms in service.  For instance, an August 1982 treatment record shows a finding of allergic rhinitis, a September 1982 service treatment record shows a diagnosis of bilateral maxillary sinus polyps compatible with chronic sinusitis or allergic sinusitis, a March 1987 service record shows an assessment of acute maxillary sinusitis, an April 1988 allergy evaluation assessed perennial allergic rhinitis and recommended immunotherapy treatment, and an August 1988 treatment record assessed perennial allergic rhinitis.  A December 1988 medical board report indicated that the Veteran was allergic to mold, dust, and multiple plants and was being treated with desensitization shots.  Additionally, the Veteran has essentially asserted that he has continued to have problems with allergies and sinusitis since service.  

With regard to the Veteran's claim for an organic brain syndrome with memory loss, the evidence includes a diagnosis of frontal lobe damage causing memory loss with stress in July 2010.  Service records show the Veteran was treated in March 1970 for hitting his head on a wooden windowsill; a November 1988 report of medical history was positive for memory loss and depression.  Post-service private treatment records indicate the Veteran reports memory loss since the 1980s.  The Veteran has asserted that his in-service head injury may be related to the claimed organic brain syndrome with memory loss.

With regard to the Veteran's claim for a heart disability, the evidentiary record reflects a current finding of 'history of hypertension, normalized with weight loss' and coronary artery disease in July 2010.  An undated medical record shows a diagnosis of arterial hypertension was provided by a private cardiologist in April 2005.  In addition, service treatment records reflect elevated blood pressure readings in service.  For example, an August 1987 service record shows blood pressure readings of 158/100 and 158/105 and treatment records in April and August 1988 show blood pressure readings of 120/90.  The Veteran has also indicated that he experienced chest pain in service, which he believes may be related to his current heart disability.

The Veteran has not been afforded VA examinations with regard to the disabilities claimed on appeal.  The evidence meets the low threshold under McLendon for obtaining medical opinions for all of the claimed disabilities.  In order fulfill the duty to assist, VA examinations and opinions addressing the etiology of the claimed disabilities should be provided on remand.

Moreover, with regard to the claim for service connection for allergies with sinusitis and throat problems, the agency of original jurisdiction (AOJ) has not yet adjudicated the merits of this claim.  Rather, with respect to the current appeal, the claim was denied on the basis that the Veteran had not submitted new and material evidence.  See July 2008 rating decision and December 2010 statement of the case.  On remand, the AOJ will have an opportunity to do so.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Finally, the Veteran's Form DD 214 indicates that he may have had service in Vietnam.  On remand, the AOJ should obtain the Veteran's service personnel records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete personnel file.  All efforts to obtain these records should be memorialized in the Veteran's claims file.

2.  Contact the Veteran and request authorization and consent to release Information to VA, for any private doctor who has treated his claimed conditions of allergies with sinusitis and throat problems, organic brain syndrome with memory loss, and heart disability.  Take appropriate action to secure any necessary authorizations and request complete records related to the disabilities.  
Also obtain all pertinent, non-duplicative VA treatment records. 

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The examiners are to review the claims folder and this fact should be noted in the accompanying medical reports.  All appropriate tests and studies should be conducted.  

a. The appropriate examiner should identify any and all allergy, sinus, and/or throat conditions found to be present.

For each diagnosis, the examiner is to state whether it is at least as likely as not, that such disability had onset in service, or is related to the Veteran's active service or any incident of service, to include his in-service treatment for right frontal sinusitis, allergic rhinitis, bilateral maxillary sinus polyps, acute maxillary sinusitis, and/or perennial allergic rhinitis as shown therein.

b. The appropriate examiner should identify any and all organic brain syndrome/conditions found to be present.

For each diagnosis, the examiner is to state whether it is at least as likely as not, that such disability had onset in service, or is related to the Veteran's active service or any incident of service, to include his March 1970 in-service treatment for a head injury.

The examiner is advised that the Veteran credibly reports having experienced memory loss since service. 

c. The appropriate examiner should identify any and all heart disabilities found to be present, to include hypertension.

For each diagnosis, the examiner is to state whether it is at least as likely as not, that such disability had onset in service, manifested within one year of service; or is related to the Veteran's active service or any incident of service.

The examiners must provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4.  After completing the above, and any other development deemed necessary (e.g. translations), readjudicate the claims based on the entirety of the evidence.  The AOJ is advised that the claim for service connection for allergies with sinusitis and throat problems is to be readjudicated on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




